Citation Nr: 0410507	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 29, 1997, 
for an award of total disability based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that granted entitlement to a total disability 
rating for individual unemployability, effective September 29, 
1997.  The veteran subsequently disagreed with the effective date 
assigned for the TDIU, and perfected this appeal.  

Although the RO included the issue of an increased rating for PTSD 
in the September 2002 Statement of the Case (SOC), in November 
2001 the veteran indicated that he was satisfied with this rating 
and withdrew his appeal, as well as his appeal for increased 
ratings for calcaneal fractures.  In a brief in support of his 
notice of disagreement received in June 2002, he requested an 
earlier effective date for the TDIU.  In his substantive appeal, 
he again discussed only the effective date issue.  Accordingly, 
entitlement to an earlier effective date for a TDIU is the only 
issue on appeal before the Board.

In December 2003, the Board notified the veteran that VA had 
revoked his appointed representative's authority to represent VA 
claimants, effective July 28, 2003.  The veteran was given the 
choice of having another representative or representing himself in 
this matter.  Since he did not respond, the Board assumes that he 
wishes to represent himself in this matter.  


FINDINGS OF FACT

1.  Entitlement to a TDIU was denied in a May 1995 rating 
decision.  The veteran did not appeal.  

2.  The veteran submitted a claim for a TDIU due to service-
connected disability which was received at the RO on September 29, 
1997.

3.  The veteran was not shown to be precluded from substantially 
gainful employment by reason of his service-connected disabilities 
prior to September 29, 1997. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 29, 
1997, for a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly developed and 
no further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002).  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application. 

Second, VA has a duty to inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; about the information and evidence that VA will seek to 
provide; about the information and evidence the claimant is 
expected to provide; and request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
February 2002 letter, VA informed the appellant of the evidence 
needed to substantiate his claim and of his and VA's respective 
duties.  He was also asked to tell the RO about any other 
information or evidence that he wanted VA to attempt to obtain for 
him.  Although the RO did not specifically ask the appellant to 
submit any evidence in his possession pertaining to the claim, he 
responded to the letter saying that all of his treatment was as 
the Fresno VA Medical Center (VAMC) and that he had no further 
evidence to provide.  To the extent that VA in anyway has failed 
to fulfill any duty to notify the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) have been met.

In Pelegrini v. Principi,  17 Vet. App. 412 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  However, the earlier 
effective date claim is, in essence, derivative of the October 
2001 rating decision that established entitlement to a TDIU 
effective as of September 29, 1997, and is not based upon receipt 
of an application for benefits.  See VAOPGCPREC 8-2003 (holding 
that 38 U.S.C.A. § 5103(a) did not require VA provide notice of 
the information and evidence necessary to substantiate a newly 
raised issue arising from a notice of disagreement).  Here, notice 
for the claim involved could not have been provided prior to the 
rating decision from which the notice of disagreement flowed.

Third, VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  The RO has obtained the veteran's VA treatment 
records and records from the Social Security Administration (SSA).  
There are no additional relevant records that the RO failed to 
obtain, and VA examination is not required in this case, which 
hinges on the issue of the assignment of an effective date.  
Therefore, the Board finds that the mandates of the VCAA have been 
satisfied.

Factual background

In February 1994, the RO received the veteran's statement wherein 
he initiated a claim for service connection for several disorders, 
and indicated that he had not worked since April 1993.  In May 
1994, the veteran submitted an "Application for Increased 
Compensation based on Unemployability," VA Form 21-8940.  He 
reported that he had not worked since 1993 and had a high school 
education.  In the interim, it appears as though the veteran's 
claims folder was lost and reconstructed by the RO.  In October 
1994, the RO notified the veteran that additional evidence was 
needed to process his claim for a TDIU.  

In a May 1995 rating decision, service connection for post-
traumatic stress disorder was established, and a 30 percent rating 
was assigned.  Other service-connected disabilities, calcaneal 
fractures of the ankles, were rated as noncompensable.  
Entitlement to a TDIU was denied because the veteran did not have 
service-connected disability which met the minimum requirements.  
It was determined that referral for an extraschedular evaluation 
was not warranted.  The veteran was notified of this decision and 
of his appellate rights in May 1995.  He did not appeal.  

The next correspondence from the veteran was received in April 
1997, when he initiated a claim for service connection for a back 
disorder.  Service connection for a low back disorder was denied 
in June 1997.

On September 29, 1997, the RO received the veteran's claim for 
increased ratings for post-traumatic stress disorder and his ankle 
disabilities.  VA medical records show treatment for PTSD and 
depression from 1995 through 1997.  In March 1996, the assessment 
was rule out major depression with agitation, and history of PTSD 
and alcohol dependence.  It was noted that the veteran was 
unemployed.  He was assigned a Global Assessment of Functioning 
(GAF) scale score of 60.  

An April 15, 1997, progress note recorded the veteran's complaints 
of being more depressed, isolated, and irritable over the past two 
months.  The examiner noted that he was disheveled, engaged, and 
cooperative, and his speech was coherent and relevant.  His mood 
was irritable and his affected congruent.  He was alert and 
oriented.   Findings were consistent on July 18, 1997.  

In a March 1998 rating decision, increased ratings were denied for 
all of the veteran's disabilities, and his combined disability 
rating remained 30 percent.  In April 1998, the veteran underwent 
VA psychiatric examination and was assigned a GAF score of 45.  In 
an April 1998 rating decision, the PTSD rating was increased to 50 
percent, as was the combined rating, effective from October 15, 
1997.  

In May 1998, the veteran submitted another Application for 
Increased Compensation Based on Unemployability.  VA treatment 
records were received reflecting treatment for PTSD and other 
ailments from January to September 1998.  

On November 23, 1998, the RO received from the Social Security 
Administration copies of the veteran's medical records and claims.  
Therein, a private report of psychological evaluation for the 
veteran, dated on September 20, 1996, from Dr. E. Devecchio, 
showed that the veteran had PTSD and alcohol dependence, and that 
his last employed position in 1993 ended due to his alcohol 
dependence.  The report showed that the veteran had a limited 
ability to withstand the stress and pressures associated with an 8 
hour work day and day-to-day work activity.  On orthopedic 
examination in August 1996, examination of the ankles was normal.  
The veteran was found to be limited in his ability to work due to 
subjective complaints of right leg and back pain.

In a June 2000 rating decision, entitlement to a TDIU was denied 
because the veteran was considered unemployable due to nonservice-
connected factors.  The veteran appealed.  Further VA outpatient 
treatment records were received.  

In an October 2001 rating decision, the rating for PTSD was 
increased to 70 percent disabling, effective from September 29, 
1997; increased (compensable) ratings for calcaneal fractures of 
the ankles were denied; and a TDIU was granted, effective 
September 29, 1997.  The veteran was notified of this decision, 
and he appealed the effective date assigned for the TDIU.  As 
indicated in a December 2001 brief for the record, the veteran 
contends that the first evidence that he was unemployable was the 
psychological evaluation from September 1996, and that any grant 
of TDIU should be retroactive to that date.  

Legal analysis

According to the applicable laws and regulations, a total rating 
for compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent disability 
in combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper extremities, or 
of one or both lower extremities, including the bilateral factor, 
if applicable, (2) disabilities resulting from common etiology or 
a single accident, (3) disabilities affecting a single body 
system, e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  The 
service connected disabilities must be sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. §§ 
3.340(a), 3.341(a), 4.16(a) (2003).

A total rating based on individual unemployability may still be 
assigned to a veteran who fails to meet these percentage standards 
if he or she is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b) (2003).  If a rating board determines that a 
veteran who does not meet the schedular requirements for a TDIU 
evaluation is unemployable by reason of service-connected 
disabilities, the Board is to submit the case to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration.  Id.  The submission is to include a full statement 
as to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue.  Id.  Extraschedular 
evaluations are intended for application in cases in which the 
schedular evaluations are inadequate to compensate for the average 
earning capacity impairment due exclusively to service-connected 
disability.  38 C.F.R. § 3.321(b) (2003).  The governing norm in 
such exceptional cases is a finding that the case represents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of the 
regular schedular standards.  Id.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2003).  
Unless specifically provided otherwise, the effective date of an 
award based on a claim for service connection or for an increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation clarifies this to mean that the effective 
date of an award of service connection or for increased 
compensation "will be the date of receipt of the claim or the date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 (2003).

The type of claim that is at issue here, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
Therefore, this claim is subject to the more specific criteria 
under 38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 
3.400(o)(2) (2003).  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if claim 
is received within 1 year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2003).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2003).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits and is 
required to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails 
to forward an application form to the claimant after receipt of an 
informal claim, then the date of the informal claim must be 
accepted as the date of claim for purposes of determining an 
effective date.  Servello, 3 Vet. App. at 200.  

The provisions of 38 C.F.R. § 3.157(b) provide that once a formal 
claim for pension or compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of one 
of the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  (1) Report of 
examination or hospitalization by Department of Veterans Affairs 
or uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  (2) 
Evidence from a private physician or layman.  The date of receipt 
of such evidence will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability of 
entitlement to benefits.
 
As noted above, the RO initially denied entitlement to a TDIU in 
May 1995.  The veteran was notified of this decision and his 
appellate rights in that same month and did not appeal.  
Accordingly, the May 1995 rating decision is final.   38 U.S.C.A. 
§ 7105(c) (West 2002).  There was no correspondence from the 
veteran indicating an intent to file a claim for a TDIU again 
until he filed his claim in May 1998.  Regardless, the RO accepted 
the veteran's September 1997 claim for an increased rating for his 
PTSD and ankle disorders as a claim for a TDIU.  The Board must 
therefore determine whether it can be factually ascertained that 
the veteran was entitled to a TDIU rating in the one year 
immediately preceding the receipt of the September 1997 claim.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The veteran has requested an effective date for a TDIU as early as 
September 1996.  He met the percentage requirements set forth in 
38 C.F.R. § 4.16(a), effective September 29, 1997, the effective 
date of the 70 percent rating for PTSD.  Regardless, the criteria 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of service-
connected disabilities were not met prior to September 29, 1997 on 
a schedular or extraschedular basis, as the evidence did not show 
that the veteran was unable to secure or follow a substantially 
gainful occupation solely by reason of his service-connected 
disabilities prior to that date.  

Although the veteran has not worked since 1993, there is no 
medical evidence in the claims file to suggest that he was 
unemployable solely the result of his service-connected 
disabilities in the year prior to September 29, 1997.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must 
rely on independent medical evidence to support its findings and 
must not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).  Rather, the evidence 
suggests that he has several nonservice-connected disabilities 
that adversely affected his employability, to include alcohol 
dependence and back and right leg disorders.  

The veteran has a high school education.  Although he was 
unemployed, he was assigned a GAF score of 60 in March 1996, 
suggesting only moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  American Psychiatric 
Association Diagnostic and  Statistical Manual of Mental Disorders 
(4th. ed., 1994) (DSM-IV).  Although a private psychologist 
determined that the veteran had a limited ability to work in 
September 1996, this was based upon diagnoses of both PTSD and 
alcohol dependence, and the psychologist noted that the veteran 
left his previous job because of nonservice-connected alcohol 
dependence.  There were essentially no findings showing any 
impairment associated with the veteran's service-connected ankle 
disorders.  There are no medical opinions contained in any of the 
VA records dated prior to September 29, 1997 indicating that the 
veteran was unemployable as a result of his service-connected 
disabilities.  Under these circumstances, the Board finds that it 
was not factually ascertainable that the veteran was precluded 
from substantially gainful employment by reason of his service-
connected disabilities alone in the one year prior to September 
29, 1997.    

There are no VA medical records associated with the claims file 
which could establish an informal claim or establish the intent to 
file an informal claim for TDIU benefits between the time period 
of the finally denied claim in May 1995 and the claim received in 
September 1997.  See 38 C.F.R. § 3.157(b)(1).  As noted above, 
although the veteran was treated for psychiatric symptomatology, 
there was no evidence of unemployability.  Specifically, there was 
no statement by any competent professional in the VA records 
indicating that the veteran was unemployable or could not work due 
to his service-connected disabilities.  

Even assuming that the September 1996 private psychological 
evaluation indicating that the veteran's ability to work was 
limited due to PTSD and nonservice-connected alcohol dependence 
raised a reasonable probability of entitlement to benefits, VA did 
not receive those treatment records until November 1998.  See 38 
C.F.R. § 3.157(b)(2).  Therefore the date that the evidence was 
received, November 1998, post-dates the currently assigned 
September 29, 1997, effective date.  

For the reasons noted above, the Board finds that an effective 
date for a total disability rating for compensation based on 
individual unemployability earlier than September 29, 1997, is not 
warranted in this case.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 


ORDER

Entitlement to an effective date earlier than September 29, 1997, 
for the grant of total disability based on individual 
unemployability is denied. 


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



